Case 3:20-cv-00017-MMH-JBT Document 60 Filed 04/30/21 Page 1 of 5 PageID 581




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

MERLIN KAUFFMAN,
an individual,

      Plaintiff,

v.                                              CASE NO. 3:20-cv-17-MMH-JBT

TRANS HIGH CORPORATION,
etc., et al.,

             Defendants.
                                         /

                                     ORDER

      THIS CAUSE is before the Court on Plaintiff’s Motion to Compel

Depositions and for Extension of Discovery Deadline Exclusively Limited to the

Depositions (“Motion”) (Doc. 49), Defendants’ Response thereto (Doc. 52), and

the parties’ Joint Notice Regarding Remaining Issues in Plaintiff’s Motion to

Compel Depositions (“Notice”).    For the reasons set forth herein, the Motion will

be DENIED as moot. If appropriate, Plaintiff may file a new motion as set forth

herein on or before May 14, 2021, after counsel for the parties have fully and

adequately conferred in detail, as to each specific item in dispute, in person or by

extended telephone conference.

      In the Motion, Plaintiff sought an order compelling the deposition of one of

two corporate representatives initially designated by Defendants to cover

different topics.   (Doc. 49.)      Plaintiff also sought an order compelling
Case 3:20-cv-00017-MMH-JBT Document 60 Filed 04/30/21 Page 2 of 5 PageID 582




Defendants to amend their discovery responses to provide contact information

for a prior board member Plaintiff wished to depose.     (Id.)

      Based on Defendants’ representations in the Response, it appeared that

the Motion was moot. (See Doc. 53.)           Thus, the Court took the Motion under

advisement and directed the parties to confer and file a joint notice identifying

any issues that remained in dispute.     (Id.)   In the Notice, the parties state that

because the prior board member has now been deposed, that issue is moot.

(Doc. 59.)      However, the parties dispute whether the single corporate

representative that appeared for a deposition on behalf of both Defendants

provided adequate testimony regarding several of the deposition topics noticed

by Plaintiff. (Id.)

      In short, Plaintiff argues that the representative was not adequately

prepared to testify regarding information sought in seven of the sixteen

deposition topics.    (Id.) Defendants argue in part that the information sought is

more appropriately obtained through written discovery, and that at least one topic

is objectionable because it is impermissibly vague.          (Id.)   Because of the

procedural posture of the Notice, neither side cites any authority in support of its

position, and the transcript of the subject deposition was not provided.

      The issues raised in the Notice were not raised in the Motion, nor are they

adequately briefed in the Notice.    (See Docs. 49 & 59.)        Thus, the Motion will

be denied as moot and the parties will be directed to re-confer regarding the

                                          2
Case 3:20-cv-00017-MMH-JBT Document 60 Filed 04/30/21 Page 3 of 5 PageID 583




issues raised in the Notice in light of the guidance provided herein. If the parties

cannot resolve the issues through additional conferral, Plaintiff may file a new

motion that adequately briefs the issues and attaches the transcript of the subject

deposition.

      Although not ruling on the issues at this time, the Court will provide the

parties with the following general guidance.     Regarding disagreements about

deposition topics, Federal Rule of Civil Procedure 30(b)(6) states in relevant part:

“Before or promptly after the notice or subpoena is served, the serving party and

the organization must confer in good faith about the matters for examination.”

Moreover, “[w]here a corporation objects to the [topic], it must give advance

notice to the requesting party of those objections, so that the requesting party

has the opportunity to reconsider its position, narrow the scope of the topic, or

otherwise stand on its position and seek to compel additional answers, if

necessary, following the deposition.”   See Kartagener v. Carnival Corp., 380 F.

Supp. 3d 1290, 1296 (S.D. Fla. 2019).

      Regarding preparation of a corporate representative for a deposition, Rule

30(b)(6) states: “The persons designated must testify about information known or

reasonably available to the organization.”   Further, the Middle District Discovery

Handbook states: “Counsel for the entity should prepare the designated witness

so that the witness can provide meaningful information about the designated




                                         3
Case 3:20-cv-00017-MMH-JBT Document 60 Filed 04/30/21 Page 4 of 5 PageID 584




area(s) of inquiry.”   Middle District Discovery (2021) at 8, II. A. 4(f). 1   Thus, “a

corporation does not satisfy its obligations under Rule 30(b)(6) by simply

producing an unprepared designee.          If the designated deponent is unable to

answer questions regarding the subject matter as to which [he] was selected to

testify about, the corporation has failed to satisfy the requirements of Rule

30(b)(6) and is subject to sanctions.”     See Kartagener, 380 F. Supp. 3d at 1294.

       Based on the limited information provided in the Notice, it does not appear

that the parties adequately conferred regarding the topics, or that Defendants

objected to any of the topics, prior to the deposition.     Moreover, it appears that

Defendants’ corporate representative may not have been adequately prepared to

testify regarding one or more of the topics.    Therefore, the parties shall re-confer

in light of the guidance set forth herein and attempt to resolve any outstanding

issues.    If any issues remain in dispute, Plaintiff may file a new motion as set

forth herein.   However, the parties are reminded that the Court must award

expenses to the prevailing party on discovery motions unless certain exceptions

apply. 2   See Fed. R. Civ. P. 37(a)(5).



       1
       The Middle District Discovery Handbook is available on the Court’s website at
www.flmd.uscourts.gov.
       2
         Because the Court is not ruling on the substance of the instant Motion,
expenses will not be awarded pursuant to Federal Rule of Civil Procedure 37(a)(5).
However, the Court will not hesitate to award expenses, including attorney’s fees,
against any party who is not cooperating in discovery, not adequately conferring, or
taking unjustified positions.

                                            4
Case 3:20-cv-00017-MMH-JBT Document 60 Filed 04/30/21 Page 5 of 5 PageID 585




      Accordingly, it is ORDERED:

      1.      The Motion (Doc. 49) is DENIED as moot.

      2.      On or before May 14, 2021, Plaintiff may file a new motion, if

appropriate, after counsel for the parties have fully and adequately conferred in

detail, as to each specific item in dispute, in person or by extended telephone

conference.

      DONE AND ORDERED in Jacksonville, Florida, on April 30, 2021.




Copies to:

Counsel of Record




                                       5
